 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEvergreen Health Group,Inc. d/b/a Inns of Ever-green-SouthandDistrict 1199-E,NationalUnion of Hospital&Health Care Employees,AFL-CIO,Petitioner.Case 5-RC-13113August 18, 1989DECISION AND ORDER REMANDINGBY MEMBERSCRACRAFT,HIGGINS, ANDDEVANEYThe National LaborRelations Board, by a three-member panel,has considered objections to anelection held on November 16, 1988,1and theActingRegional Director's report recommendingdispositionof them. The electionwas conductedpursuant to a StipulatedElection Agreement. Thetally of ballots shows47 for and113 against thePetitioner,with no challenged ballots.The Boardhas reviewedthe recordin light ofthe exceptions and brief,and hasadopted theActingRegionalDirector'sfindings and recom-mendationsonly to theextent consistentwith thisDecisionand OrderRemanding. -The ActingRegional Director rejected the Peti-tioner's objections as untimely.The Petitioner ex-cepts, contendingthat the objectionswere timelyfiled.We find meritin the Petitioner's exceptions.The electionconcluded at 11:30 p.m. on Novem-ber 16, after whichtime the ballots were counted.Thereafter, the tally ofballotswas prepared andserved on the parties.The Petitionerfiled its objec-tions in the Regional Officeon November 25.The ActingRegional Directorfound that the ob-jectionswere not timely filed in accordance withSecs.102.69(a) and 102.111(b) of the Board'sRulesand Regulations.2The ActingRegionalDirectornoted that the Petitioner did not assertthat thetally of ballotswas served after 12 midnight, thatany delay occurredin order to discuss challengesor any othermatter,or that theRegion variediAll dates are in 1988 unless otherwise notedzSec 102 69(a) provides, in pertinent partWithin 7 days after the tally of ballots has been prepared,any partymay filewith the Regional Director an original and five copies ofobjections to . . conduct affecting the results of the election, whichshall contain a short statement of the reasons therefor Such filingmust be timelySec. 102 111(b) provides,in pertinent part.(b)When the Act or any of these rules require the filing of amotion,brief,exception,or other paper in any proceeding,such doc-ument must be received by the Board or the officer or agent desig-nated to receive such matter before the close of business of the lastday of the time limit,if any,for such filingIn construing thissection of the rules, the Board will accept as timely filed any docu-ment which is hand delivered to the Board on or before the due dateor postmarked on the day before (or earlier than)the due date, docu-ments which are postmarked on or after the due date are untimely.Provided.however,the following documents must be received on orbefore the close of business of the last day for filing(3) Objections to elections and revisedtallies.from the Board's established practice and proce-dure in counting the ballots or in the preparation ofthe tally. The Acting Regional Director concludedthat,"absent any evidence that the tally was notserved until after midnight on November 23 [sic],1988, the objections have not been timely filed.The Petitionerconcedes that ifthe tally of bal-lotswere prepared prior to 12 midnight on No-vember 16,the objections,to be timely,shouldhave beenfiled by theclose of business on Novem-ber 23.However,the Petitioner contends that thereisa "patentlack of recordevidence"for theActingRegionalDirector'sconclusionthat thetallywas prepared prior to midnight on November16 and that nothing in the Board's Rules and Regu-lations requires an objectingparty "to assert alsothat it considers its own filing timely or to state thereasons therefor."Accordingly,the Petitioner con-tendsthat the 7-day periodfor filing objectionsshould beginon November17 and thusitsobjec-tions were timely filed on November 25. 3Based on the factthat theelection was conclud-ed at 11:30 p.m.and that 160 ballotshad to becounted andthe tally prepared,we find it improb-able that thetallywas preparedprior tomidnighton November16.4Therefore,under these limitedcircumstances,we would notapply Sec.102.69(a)so as to reject the Petitioner's objections as untime-ly.Accordingly,we,accept the Petitioner's objec-tions and remand the case to the Regional Directorto consider the merits of the Petitioner's objections.9November 24 (Thanksgiving Day) was a legal holiday and wouldtherefore not be included in computing the 7-day period See Sec.102 111 (a) of the Board'sRules4 Our dissenting colleague takes issue with our assessment of the prob-abilities and relies on the section of the Board'sCase Handling Manualthat suggests that 1000 votes per hour can be counted. What our dissent-ing colleague overlooks,however, is the sequence of events that mustoccur before any votes can be counted.Thus,after the Board agentclosed the polls at 11.30 p in.,he had to seal the ballot box;ask each ob-server to sign the certification on conduct of election, collect all Boardproperty,including the removal of signs that he had posted and the dis-mantling of the election booth(s), if used;proceed to the place where theballotswould be counted,instruct those assembled as to the countingprocedures,attempt to resolve any challenged ballots(although therewere no challenged ballots remaining after the count, there may wellhave been some that were resolved prior to the count),and open theballot box and intermix the ballots Secs 11324, 11340 1-11340 4 of theBoard'sCasehandling Manual (Part 2)In our view,although it may bepossible,we think it most unlikely that all of these events, as well as theactual counting of the ballots and the preparation of the tally,occurred ina 30-minute period Further,while we agree that the burden is on theobjecting party to furnish evidence in support of its objections, in theunique circumstances of this case,it is not its burden to establish exactlywhen the count began and when it ended Finally,we reject any relianceon the date placed on the tally of ballots,which it appears had beentyped on the form by someone in the Regional Office prior to the elec-tion296 NLRB No. 27 INNS OF EVERGREEN - SOUTHORDERIT IS ORDERED that the Petitioner'sobjectionsare accepted and that the above-entitled matter isremanded to the Regional Director for Region 5for further appropriate action.MARY MILLERCRACRAFT,dissenting.Iwould affirm the Acting Regional Director'sdetermination that the Petitioner's objections werenot timely filed.Contrary to my colleagues, Iwould find the Petitioner'sexceptions are inad-equate and that the evidence before us supports theActing Regional Director'sdetermination.More-over,I believe my colleague's assessment of certainprobabilities is questionable.The Petitioner filed objections to the November16, 1988 election,which was completed at 11:30p.m. There is no contest that,if the tally of ballotshad been prepared prior to midnight,the objectionswere untimely or that,if the tally had been pre-pared after midnight,the objectionswould betimely.In concluding that the objections were un-timely,theActing Regional Director found thatthe tally was prepared immediately after the 11:30p.m. election and that the Petitioner made no asser-tion that the tally was served'aftermidnight, thatthere were any delaying factors, or that the Regiondeparted from established practices.In its exceptions the Petitioner does not assert,let alone proffer evidence,that the tally was pre-pared after midnight,but argues instead that theActing Regional Director'sconclusion is unsup-ported by the record.Iwould find that the Peti-tioner's exceptions are legally inadequate.Regard-'Actually,the critical event is the preparation of the tally, not its serv-ice141less of the nature of the Acting Regional Director'sinvestigation,the Petitioner at this stage of the pro-ceeding is required to furnish the Board with evi-dence that would warrant reversing the Acting Re-gional Director's determination.It has failed to doso.SeeHoward Johnson Distribution Center, 242NLRB 1284 (1979).Although that case concernedthe substance of objections, I believe the principleis equally applicable to timeliness.Furthermore,contrary to the Petitioner's conten-tion,there is limited documentary evidence sup-porting the Acting Regional Director's determina-tion,namely,the tally of ballots that is dated No-vember 16.The Petitioner does not assert or prof-fer evidence that the date recorded on the tally iswrong.In addition,the dated tally put the Petition-er on notice that exceptions were due 7 days fromthe tally's date.Finally,my colleagues,without explication, find"it improbable that the tally was prepared prior tomidnight on November 16." I would not reversethe Acting Regional Director based on bare specu-lation.Moreover,Ibelievemy colleagues' assess-ment of the probabilities is questionable. Sec.11340.1 of the Board'sCase Handling Manual sug-gests a different assessment of the probabilities. Itstates that"the Board agent should be aware that,using the`formal'[as opposed to the faster'infor-mal']method of counting. . .each counting table.. . can dispose of approximately 1,000 votes perhour. . . ." Here there were only 160 votes tocount(and 1 void ballot)and no indication of anyproblem that would delay the count.For the above reasons, I would affirm theActing Regional Director's determination that theobjectionswere untimely filed and would certifythe results of the election.